NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          MAY 27 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SALVADOR JUAN-MIGUEL, AKA Mario                 No.    19-71725
Maldonado-Gonzalez; MARIA
CUPERTINO-SALVADOR; et al.,                     Agency Nos.       A205-707-451
                                                                  A208-197-224
                Petitioners,                                      A208-197-225
                                                                  A208-197-226
 v.                                                               A208-197-227
                                                                  A208-197-228
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM *        0F




                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**1F




Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Salvador Juan-Miguel, Maria Cupertino-Salvador, and their minor children,

natives and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to remand and dismissing their


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying their applications for asylum

and denying Juan-Miguel’s and Cupertino-Salvador’s applications for withholding

of removal and protection under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

review for abuse of discretion the denial of a motion to remand. Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petition for review.

      The agency did not err in concluding that Petitioners did not establish

membership in a cognizable particular social group with regard to Juan-Miguel’s

ownership of a business and “gang oppression” or “witness to a crime /

recruitment.”1 See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order
             2F




to demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct



1
       To the extent that Petitioners’ proposed social group as defined in their brief
differs from the proposed social groups addressed in the agency, we lack
jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.
2004).

                                          2                                     19-71725
within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Conde Quevedo, 947 F.3d at 1243 (distinguishing

Henriquez-Rivas v. Holder, 707 F.3d 1081,1092 (9th Cir. 2013), in which a

petitioner had testified publicly in open court); Barrios v. Holder, 581 F.3d 849,

855 (9th Cir. 2009) (proposed group of young males in Guatemala who are

targeted for gang recruitment not cognizable), abrogated on other grounds by

Henriquez-Rivas, 707 F.3d at 1093.

      Substantial evidence supports the agency’s conclusion that Petitioners

otherwise failed to establish that any of them would be persecuted on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Petitioners’ asylum claims and Juan-Miguel’s and Cupertino-Salvador’s

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Juan-Miguel and Cupertino-Salvador failed to show it is more likely than

not that they will be tortured by or with the consent or acquiescence of the

government if returned to Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047

(9th Cir. 2009).

      The BIA did not abuse its discretion in denying Petitioners’ motion to


                                          3                                    19-71725
remand. Their contention that the immigration judge lacked jurisdiction over their

proceedings is foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th

Cir. 2019) (rejecting contention that lack of hearing information in notice to appear

deprived immigration court of jurisdiction).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          4                                   19-71725